Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4744 Filed 01/31/20 Page 1 of 23




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION
                                             ______

 MARSHA A. SPRINGER,

                           Petitioner,                         Case No. 1:17-cv-1080
 v.                                                            Honorable Paul L. Maloney
 SHAWN BREWER,

                           Respondent.
 ____________________________/

                                 REPORT AND RECOMMENDATION

                  This is a habeas corpus action brought by a state prisoner under 28 U.S.C. § 2254.

 Petitioner Marsha A. Springer is incarcerated with the Michigan Department of Corrections at the

 Women’s Huron Valley Correctional Facility in Washtenaw County, Michigan. On February 23,

 2010, following a nine-day jury trial and nine days of deliberation in the St. Joseph County Circuit

 Court,1 Petitioner was convicted of torture, in violation of Mich. Comp. Laws § 750.85, and first-

 degree child abuse, in violation of Mich. Comp. Laws § 750.136b(2). The jury acquitted Petitioner

 of first-degree and second-degree murder. On April 16, 2010, the court sentenced Petitioner to

 concurrent prison terms of 225 months to 50 years for torture and 95 months to 15 years for child

 abuse.

                  Petitioner, with the assistance of appointed counsel, appealed her convictions to the

 Michigan Court of Appeals, raising four claims: (1) denial of due process by the admission of a



 1
   The voir dire, arguments, all testimony, and the first four days of deliberation took place in the Kalamazoo County
 Circuit Court building. The last five days of deliberation took place in St. Joseph County. The jury was drawn from
 Kalamazoo County. The parties attempted to seat a jury from St. Joseph County during October of 2009, but were
 unable to do so because so many St. Joseph County residents were familiar with the case. (Jury Voir Dire I, Tr. II,
 ECF No. 8-12.) For that reason, by stipulation of the parties, the court transferred the venue to Kalamazoo County.
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4745 Filed 01/31/20 Page 2 of 23




 gruesome autopsy photograph; (2) denial of due process by the exclusion of an email message

 from the prosecutor’s expert concerning the extreme need for supervision of the victim; (3) denial

 of due process when the jury was permitted to ask over 200 questions; and (4) denial of due process

 by allowing the jurors to discuss the evidence on breaks prior to deliberating on the verdict.

 (Pet’r’s Appeal Br., Pet’r’s Supp. Appeal Br., ECF No. 8-38, PageID.3722, 3954.) The court of

 appeals affirmed the convictions by opinion issued September 13, 2012. (Mich. Ct. App. Op.,

 ECF No. 8-38, PageID.3707-3718.)

                Petitioner, again with counsel’s assistance, sought leave to appeal to the Michigan

 Supreme Court, raising the same four grounds. (Pet’r’s Appl. for Leave to Appeal, ECF No. 8-39,

 PageID.4020.) The supreme court denied leave to appeal by order entered March 20, 2013. (Mich.

 Order, ECF No. 8-39, PageID.4018.)

                Petitioner then returned to the trial court. On February 4, 2014, she filed a pro per

 motion for relief from judgment raising three issues: (1) ineffective assistance of counsel for failure

 to pursue a defense of entrapment by estoppel; (2) ineffective assistance of counsel for failure to

 object to the due process and confrontation violations that occurred when the preliminary

 examination testimony of witness Gustavo Pop was introduced at trial; and (3) the pre-deliberation

 jury discussion issue that Petitioner had already raised on direct appeal. (Pet’r’s Mot. for Relief

 from J., ECF No. 8-32.) By opinion and order issued July 24, 2014, the trial court denied relief.

 (Op. & Order, ECF No. 8-33.)

                Petitioner applied for leave to appeal in the Michigan Court of Appeals and then

 the Michigan Supreme Court. The court of appeals denied leave by order entered November 19,

 2014. (ECF No. 8-40, PagegID.4156.) On September 30, 2015, the Michigan Supreme Court, in

 lieu of granting leave, vacated the trial court’s denial of Petitioner’s motion with respect to the



                                                   2
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4746 Filed 01/31/20 Page 3 of 23




 entrapment by estoppel issue, and remanded the case for a hearing on that matter. (Order, ECF

 No. 8-41, PageID.4236.) The supreme court denied leave to appeal with respect to the other issues.

 (Id.)

                The trial court appointed counsel for Petitioner, conducted a hearing on the motion,

 and invited post-hearing briefs regarding the entrapment by estoppel defense. On September 8,

 2016, the trial court denied Petitioner’s motion for relief from judgment. (ECF Nos. 8-35, 8-36.)

 Petitioner then filed pro per applications for leave to appeal in the Michigan Court of Appeals and

 the Michigan Supreme Court. Those courts denied leave by orders entered May 9, 2017, and

 October 24, 2017, respectively. (Mich. Ct. App. Order, ECF No. 8-42, PageID.4323; Mich. Order,

 ECF No. 8-43, PageID.4376.)

                On December 7, 2017, Petitioner timely filed her habeas corpus petition raising

 four grounds for relief, as follows:

         I.     Was trial counsel ineffective for failing to perform an investigation of key
                DHS/CPS entrapment by estoppel witnesses before choosing not to present
                said pretrial defense? Did DHS/CPS employees testify at trial that the
                Springers had permission from community mental health to restrain their
                daughter at night with a homemade chain restraint? Did [a] DHS/CPS
                employee testify that said restraint was necessary and had been authorized?
                Was the state court’s factual findings of counsel’s failure to raise the
                defense of entrapment by estoppel objectively unreasonable determination
                of the facts because counsel did not first investigate witnesses before
                deciding not to pursue entrapment by estoppel defense? Was the state
                court’s determination contrary to federal law for failing to adjudicate the
                claim under Strickland and its progeny?

         II.    Did appellate counsel Randy Davidson perform ineffectively in failing to
                raise trial counsel’s failure to implement the defense of entrapment by
                estoppel.

         III.   [Were] trial and appellate counsel ineffective for failing to object to and
                raise the claim that the Michigan Supreme Court violated Petitioner’s Fifth
                and Fourteenth Amendment due process guarantee to a fair and impartial
                jury by allowing jurors to discuss the case prior to its submission to them?



                                                 3
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4747 Filed 01/31/20 Page 4 of 23




          IV.      Did trial counsel provide ineffective assistance by failing to object to the
                   admission of preliminary examination testimony of Gustavo Pop? Did
                   counsel’s error deny Mrs. Springer of her Sixth Amendment right to
                   confront the witnesses against her.

 (Pet’r’s Memo. of Law, ECF No. 2, PageID.29-30.)

                   Respondent has filed an answer to the petition (ECF No. 7) stating that the grounds

 should be denied because they are without merit. Upon review and applying the standards of the

 Antiterrorism and Effective Death Penalty Act of 1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA),

 I find that the grounds are meritless. Accordingly, I recommend that the petition be denied.

                                                     Discussion

                   I.       Factual allegations2

                   On February 27, 2008, police and firefighters responded to an emergency call

 reporting a house fire at Petitioner’s home in Centreville, Michigan. Petitioner’s daughter, Calista,

 died in that fire. She was chained to her bed and could not escape.

                   Petitioner and her husband, co-defendant Anthony Springer, restrained Calista to

 her bed, ostensibly for her own protection. Calista suffered from pervasive developmental disorder

 (PDD) and had been diagnosed with several other disorders. Calista required almost constant

 supervision and, at night, it appears to be undisputed that she needed to be restrained or monitored

 in some way. The Springers attempted different methods of restraint; but, just days before the fire,

 Calista had defeated the bed alarm system they were using. Pending a better solution, the Springers

 ran a chain, of the type typically used for a dog choke collar, around Calista’s waist and then zip

 tied the chain to the bed frame.


 2
  The pretrial proceedings, trial, appeals, and post-conviction motions, for Petitioner and her husband, co-defendant
 Anthony J. Springer, were handled together. Petitioner’s husband’s habeas petition is also before the Court. Springer
 v. Berghuis, 1:15-cv-808 (W.D. Mich.). The state court records in both habeas proceedings are substantially identical.
 There is also substantial overlap in the issues Mr. and Mrs. Springer have raised in their respective habeas petitions.
 The Court’s analysis in resolving the petitions, therefore, is substantially the same in both cases.

                                                           4
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4748 Filed 01/31/20 Page 5 of 23




                The Springers contended that the chain and zip ties they used were necessary and,

 indeed, they used them with the knowledge and apparent blessing of the government agencies that

 were providing assistance or otherwise monitoring the Springers. That “blessing” purportedly

 occurred in 2004 when a Department of Human Services worker (DHS) investigated a claim that

 Calista’s hair had been pulled out. At that time, Calista told the DHS worker that she was chained

 to the bed at night. At trial, Mr. Springer indicated that Calista was lying then. He insisted that

 the chain and zip ties were a recent innovation at the time of the fire. Mrs. Springer did not testify

 at trial; however, she testified at the post-conviction motion evidentiary hearing and indicated that

 the chain and zip tie solution may have been in use during 2004 when DHS was investigating. It

 is difficult to reconcile the Springers’ different versions of what restraints were used and when

 they were used.

                The defense argued that Petitioner and her husband were loving parents who did

 the best they could with an impossible situation. The prosecutor contended that the Springer’s

 chaining of Calista to her bed was nothing short of torture.

                The jurors plainly agonized over deciding the Springer’s fate. They posed several

 questions during deliberations and suggested to the court several times that they were not likely to

 reach a verdict. The jurors even asked if they could convict the Springers of a lesser—but not

 lesser-included—charge. Eventually, the jurors acquitted the Springers of first-degree and second-

 degree murder charges, but convicted them of torture and child abuse.

                II.     AEDPA standard

                This action is governed by the Antiterrorism and Effective Death Penalty Act of

 1996, Pub. L. 104-132, 110 Stat. 1214 (AEDPA). The AEDPA “prevents federal habeas ‘retrials’”

 and ensures that state court convictions are given effect to the extent possible under the law. Bell


                                                   5
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4749 Filed 01/31/20 Page 6 of 23




 v. Cone, 535 U.S. 685, 693-94 (2002). An application for writ of habeas corpus on behalf of a

 person who is incarcerated pursuant to a state conviction cannot be granted with respect to any

 claim that was adjudicated on the merits in state court unless the adjudication: “(1) resulted in a

 decision that was contrary to, or involved an unreasonable application of, clearly established

 federal law as determined by the Supreme Court of the United States; or (2) resulted in a decision

 that was based upon an unreasonable determination of the facts in light of the evidence presented

 in the state court proceeding.” 28 U.S.C. § 2254(d). This standard is “intentionally difficult to

 meet.” Woods v. Donald, 575 U.S. __, 135 S. Ct. 1372, 1376 (2015) (internal quotation omitted).

                The AEDPA limits the source of law to cases decided by the United States Supreme

 Court. 28 U.S.C. § 2254(d). This Court may consider only the holdings, and not the dicta, of the

 Supreme Court. Williams v. Taylor, 529 U.S. 362, 412 (2000); Bailey v. Mitchell, 271 F.3d 652,

 655 (6th Cir. 2001). In determining whether federal law is clearly established, the Court may not

 consider the decisions of lower federal courts. Williams, 529 U.S. at 381-82; Miller v. Straub, 299

 F.3d 570, 578-79 (6th Cir. 2002). Moreover, “clearly established Federal law” does not include

 decisions of the Supreme Court announced after the last adjudication of the merits in state court.

 Greene v. Fisher, 565 U.S. 34, 37-38 (2011). Thus, the inquiry is limited to an examination of the

 legal landscape as it would have appeared to the Michigan state courts in light of Supreme Court

 precedent at the time of the state-court adjudication on the merits. Miller v. Stovall, 742 F.3d 642,

 644 (6th Cir. 2014) (citing Greene, 565 U.S. at 38).

                A federal habeas court may issue the writ under the “contrary to” clause if the state

 court applies a rule different from the governing law set forth in the Supreme Court’s cases, or if

 it decides a case differently than the Supreme Court has done on a set of materially

 indistinguishable facts. Bell, 535 U.S. at 694 (citing Williams, 529 U.S. at 405-06). “To satisfy



                                                  6
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4750 Filed 01/31/20 Page 7 of 23




 this high bar, a habeas petitioner is required to ‘show that the state court’s ruling on the claim being

 presented in federal court was so lacking in justification that there was an error well understood

 and comprehended in existing law beyond any possibility for fairminded disagreement.’” Woods,

 135 S. Ct. at 1376 (quoting Harrington v. Richter, 562 U.S. 86, 103 (2011)). In other words,

 “[w]here the precise contours of the right remain unclear, state courts enjoy broad discretion in

 their adjudication of a prisoner’s claims.” White v. Woodall, 572 U.S. 415, 424 (2014) (internal

 quotations omitted).

                The AEDPA requires heightened respect for state factual findings. Herbert v. Billy,

 160 F.3d 1131, 1134 (6th Cir. 1998). A determination of a factual issue made by a state court is

 presumed to be correct, and the petitioner has the burden of rebutting the presumption by clear and

 convincing evidence. 28 U.S.C. § 2254(e)(1); Davis v. Lafler, 658 F.3d 525, 531 (6th Cir. 2011)

 (en banc); Lancaster v. Adams, 324 F.3d 423, 429 (6th Cir. 2003); Bailey, 271 F.3d at 656. This

 presumption of correctness is accorded to findings of state appellate courts, as well as the trial

 court. See Sumner v. Mata, 449 U.S. 539, 546 (1981); Smith v. Jago, 888 F.2d 399, 407 n.4 (6th

 Cir. 1989).

                III.    Ineffective assistance

                All of Petitioner’s habeas issues include a claim of ineffective assistance from her

 trial or appellate counsel. In Strickland v. Washington, 466 U.S. 668 (1984), the Supreme Court

 established a two-prong test by which to evaluate claims of ineffective assistance of counsel. To

 establish an ineffective assistance of counsel claim, petitioner must prove: (1) that counsel’s

 performance fell below an objective standard of reasonableness; and (2) that counsel’s deficient

 performance prejudiced the defendant resulting in an unreliable or fundamentally unfair outcome.

 Id. at 687.    A court considering a claim of ineffective assistance must “indulge a strong

 presumption that counsel’s conduct falls within the wide range of reasonable professional
                                                    7
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4751 Filed 01/31/20 Page 8 of 23




 assistance.” Id. at 689. The defendant bears the burden of overcoming the presumption that the

 challenged action might be considered sound trial strategy. Id. (citing Michel v. Louisiana, 350

 U.S. 91, 101 (1955)); see also Nagi v. United States, 90 F.3d 130, 135 (6th Cir. 1996) (holding

 that counsel’s strategic decisions were hard to attack). The court must determine whether, in light

 of the circumstances as they existed at the time of counsel’s actions, “the identified acts or

 omissions were outside the wide range of professionally competent assistance.” Strickland, 466

 U.S. at 690. Even if a court determines that counsel’s performance was outside that range, the

 defendant is not entitled to relief if counsel’s error had no effect on the judgment. Id. at 691.

                Moreover, as the Supreme Court repeatedly has recognized, when a federal court

 reviews a state court’s application of Strickland under § 2254(d), the deferential standard of

 Strickland is “doubly” deferential. Harrington, 562 U.S. at 105 (citing Knowles v. Mirzayance,

 556 U.S. 111, 123 (2009)); see also Burt v. Titlow, 571 U.S. 12, 13 (2013); Cullen v. Pinholster,

 563 U.S. 170, 190 (2011); Premo v. Moore, 562 U.S. 115, 122 (2011). In those circumstances,

 the question before the habeas court is “whether there is any reasonable argument that counsel

 satisfied Strickland’s deferential standard.” Id.; Jackson v. Houk, 687 F.3d 723, 740-41 (6th Cir.

 2012) (stating that the “Supreme Court has recently again underlined the difficulty of prevailing

 on a Strickland claim in the context of habeas and AEDPA . . . .”) (citing Harrington, 562 U.S. at

 102).

                        A.      Entrapment by estoppel (habeas issues I and II)

                Petitioner claims that her trial counsel was ineffective for failing to raise entrapment

 by estoppel as a defense to the charges. The Michigan Court of Appeals described the entrapment

 by estoppel defense in People v. Woods, 616 N.W.2d 545 (Mich. Ct. App. 2000) as follows:

         Though Michigan appellate courts have not applied the doctrine of entrapment by
         estoppel, the federal courts have applied this defense where a citizen has reasonably
         relied on a government agent’s erroneous representation that certain conduct was
                                                   8
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4752 Filed 01/31/20 Page 9 of 23




        legal, such that prosecution would be unfair under the circumstances. Raley v.
        Ohio, 360 U.S. 423, 79 S.Ct. 1257, 3 L.Ed.2d 1344 (1959); United States v. Levin,
        973 F.2d 463 (C.A.6, 1992). We recognize that entrapment by estoppel—which is
        really a variation on the conventional entrapment defense—may, in certain limited
        circumstances, preclude prosecution. When a citizen reasonably and in good faith
        relies on a government agent’s representation that the conduct in question is legal,
        under circumstances where there is nothing to alert a reasonable citizen that the
        agent’s statement is erroneous, basic principles of due process should preclude
        prosecution. However, when a citizen who should know better unreasonably relies
        on the agent’s erroneous statement, or when the “statement” is not truly erroneous,
        but just vague or contradictory, the defense is not applicable.

 Woods, 616 N.W.2d at 548-549. The Woods court articulated several elements of entrapment by

 estoppel: “The entrapment by estoppel defense applies where the defendant establishes by a

 preponderance of the evidence that (1) a government official (2) told the defendant that certain

 criminal conduct was legal, (3) the defendant actually relied on the government official’s

 statements, (4) and the defendant’s reliance was in good faith and reasonable in light of the identity

 of the government official, the point of law represented, and the substance of the official’s

 statement.” Id. at 558 (quoting United States v. West Indies Transport, Inc., 127 F.3d 299, 313

 (3d Cir. 1997)). The Woods court borrowed a fifth element from a Sixth Circuit statement of the

 doctrine: “[and (5)] given the defendant’s reliance, the prosecution would be unfair.” Id. at 559

 (citing United States v. Levin, 973 F.2d 463, 468 (6th Cir. 1992)).

                 The elements of the entrapment by estoppel are not fact questions for the jury;

 instead, an entrapment by estoppel defense presents questions of law for the trial court to decide.

 Woods, 616 N.W.2d at 554. The trial court must conduct a separate evidentiary hearing Id. At

 the hearing, the defendant bears the burden of proving entrapment by a preponderance of the

 evidence. Id.

                 Petitioner contends that the circumstances surrounding the resolution of the DHS

 investigation in 2004 plainly raise the possibility of an entrapment by estoppel defense. She claims



                                                   9
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4753 Filed 01/31/20 Page 10 of 23




 that the DHS worker then—and other workers before and after—were aware of the Springers’

 attempts to restrain Calista at night and condoned those practices.

                 Even if defense counsel had not independently considered the possibility of the

 defense, the trial judge pointed it out at a hearing on August 31, 2009:

        THE COURT: That’s another interesting factor that’s not been raised is that this
        was brought to the State’s attention back in 2004, this allegation which has led to a
        charge of child abuse and torture. The State investigated it and did not do anything
        to stop it. So they were clearly aware of the claim in 2004. One of the questions I
        had was whether or not there’s an argument that—to be—to be raised in that regard
        that the State’s involvement condoning the use of the chain by not taking any action
        would raise any argument for the defense in terms of due process rights, but that’s
        not been raised here.

 (Mot. Hr’g Tr., ECF No. 8-7, PageID.755-756.) Petitioner claims that the court’s statement should

 have, but did not, prompt action by Petitioner’s counsel or her husband’s counsel.

                 At the evidentiary hearing on Petitioner’s motion for relief from judgment, counsel

 explained why they did not pursue the defense. Petitioner’s counsel testified that the defense was

 not “well grounded.” (Evidentiary Hr’g Tr., ECF No. 8-34, PageID.3621.) Counsel tried to find

 someone who “told [the Springers] to do this.” (Id., PageID.3624.) He could not. The closest

 counsel got was the conclusion that government employees may have been condoning the use of

 some level of restraint. (Id.) Indeed, when DHS worker Pat Skelding testified at trial, the validity

 of the entrapment defense looked even worse. Counsel recalled that Skelding testified she spoke

 with Petitioner and her husband and told them that she (Skelding) was not comfortable with the

 restraints—whatever they may have been at that time—because of the fire risk.                  (Id.,

 PageID.3622.)

                 The viability of the defense was undercut further by Petitioner’s husband’s

 testimony. He insisted that the combination of chain and zip tie to the bed frame had only been

 used for a few days at the time of the fire and had not been used before. Accepting as true Mr.


                                                 10
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4754 Filed 01/31/20 Page 11 of 23




 Springer’s testimony, even if Skelding had approved the 2004 restraints, they would have been

 different restraints—and according to Mr. Springer less severe restraints—than the chain and zip

 tie restraint that resulted in Calista’s death.

                 In resolving Petitioner’s ineffective assistance claim, the trial court expressly

 applied the Strickland standard. (Mot. Hr’g Tr., ECF No. 8-34, PageID.3504-3505.) The trial

 court applied that standard to the facts mentioned above, concluding that Petitioner had failed to

 show that her counsel’s failure to raise the claim was professionally unreasonable or that the failure

 prejudiced her:

         [T]he next question is would [the entrapment by estoppel defense] have applied;
         and I’m ruling that it wouldn’t have. I don’t find that sections one, two, or four
         were done. The government official never told them that ꞏchaining their daughter
         to a bed with a dog chain and zip ties to the extent where she couldn’t lift her body
         up even a half inch would be legal and would be allowed and there’s no reasonable
         person that could believe that it could be.

         When they received word that she was being restrained with dog chains, they went
         to her home and questioned the parents. The parents denied that that was the case,
         invited them to go up and look at the room, denied that they were chaining the child
         but that they were restraining her.

         It is true that they did indicate that she could be restrained-she should be restrained.
         They offered different methods of restraint: alarms, belts, door alarms, those types
         of things. They never said, yes, go ahead and chain your daughter to the bed to the
         point where she can’t move, she can’t get up if she needs to. If there’s a fire, she
         can’t get away.

         The state trooper that broke into the window to try and rescue her was able to grab
         her body; but, due to her confinement with the chains and the zip ties, he couldn’t
         even lift her off the bed and had to leave the room as the fire was so intense at that
         point that he could not remove her.

         This was well after the family was up. Mrs. Springer was already doing
         housekeeping around the home, and the other people were already gone. So I don’t
         know at what point they planned on ever removing her from that bed, if they did
         plan to.

         But there’s no reasonable person to believe that they could restrain their child-no
         matter how mentally impaired or difficult she was-in that manner, no more than
         they could change her-cage her in a dog cage, chain her to the basement pillar, or

                                                   11
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4755 Filed 01/31/20 Page 12 of 23




          anything else that could have been done and they could rely on the statement that,
          yes, you can restrain her.

          This was not what the government officials told them. It was four years from the
          time of the actual offense before the last time a government official had been there,
          and they denied that there was any dog chains or zip ties being used, even though
          later it was confirmed, coincidentally, that that was the exact same manner that they
          found her four years later after they denied that they were doing it.

          In addition, Mr. Springer indicated he had only started using that method three days
          before, so there was no way for the government to have been aware of it and
          condoned its use and indicated that it was legal.

          The use of the word restrain has been muddied here. The government may have
          said you can restrain your child in order for her safety. They provided methods to
          do so.

          [The Springers] then removed their child from school so there was no more
          complaints from protective services and she wouldn’t be bullied by her fellow
          classmates and she wouldn’t have any other issues.

          But this use of this method does not meet the requirements of entrapment by
          estoppel.

          In passing, the federal court that reviewed the civil case, the other courts that
          reviewed the civil case, has all ruled the same, that the government officials did not
          knowingly allow this behavior to take place and found no liability on their part for
          this and dismissed all the cases against the DHS and the workers for similar issues.
          They found that it was not and is not a valid reason to do it.

          For those reasons, I would indicate that, although it may have been ineffective to
          try, it was not ineffective to bring a fruitless motion that they knew from their
          investigation the elements weren’t there. So, for those reasons, I’ll deny the
          motions and indicate that the judgment stand.

          And I would have denied the entrapment by estoppel by a preponderance of the
          evidence, having heard all the testimony at trial and having heard the evidence from
          the DHS workers, the parties, and the others that there was no evidence to support
          entrapment by estoppel on the government.

 (Decision Tr., ECF No. 8-36, PageID.3664-3666.)3




 3
  The federal civil case referenced in the trial court’s analysis is Langdon v. Skelding et al., 1:10-cv-985 (W.D. Mich.)
 Calista’s grandmother filed a suit under 42 U.S.C. § 1983 against DHS and CPS workers for the harms caused to
 Calista. This Court granted the Defendants’ motion to dismiss the complaint on September 30, 2011.

                                                           12
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4756 Filed 01/31/20 Page 13 of 23




                   As set forth above, the trial court’s determination that Petitioner’s trial counsel was

 not ineffective is entitled to double deference from this Court. The trial court’s determination that

 the entrapment by estoppel defense was meritless, however, is entitled to more than deference—it

 is binding on this Court.

                   It is the prerogative of the state to define the elements of the crime and that

 definition binds the federal courts. See Johnson v. United States, 559 U.S. 133, 138 (2010) (“We

 are, however, bound by the Florida Supreme Court’s interpretation of state law, including its

 determination of the elements . . . .”); Jackson, 443 U.S. at 324 n.16 (“The respondents have

 suggested that this constitutional standard will invite intrusions upon the power of the States to

 define criminal offenses. Quite to the contrary, the standard must be applied with explicit reference

 to the substantive elements of the criminal offense as defined by state law.”). Although Due

 Process Clause guarantees criminal defendants a meaningful opportunity to present a complete

 defense, California v. Trombetta, 467 U.S. 479, 485 (1984), it is also the prerogative of the state

 to define whether or not a defense applies to a particular crime. See Foucha v. Louisiana, 504 U.S.

 71, 96 (1992) (acknowledging “the general rule that the definition of both crimes and defenses is

 a matter of state law . . . .”); Gimotty v. Elo, 40 F. App’x 29, 32 (6th Cir. 2002) (“States are free to

 define the elements of, and defenses to, crimes. . . . In determining whether a petitioner was entitled

 to a defense under state law, federal courts must defer to state-court interpretations of the state’s

 laws . . . .”).

                   Petitioner’s ineffective assistance claim depends entirely on the viability of the

 entrapment by estoppel defense. The scope and viability of the defense are state-law issues. Even

 if the trial court reached the wrong conclusion on that issue, the federal courts have no power to

 intervene on the basis of a perceived error of state law. Wilson v. Corcoran, 562 U.S. 1, 5 (2010);



                                                     13
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4757 Filed 01/31/20 Page 14 of 23




 Bradshaw v. Richey, 546 U.S. 74, 76 (2005); Estelle v. McGuire, 502 U.S. 62, 67-68 (1991); Pulley

 v. Harris, 465 U.S. 37, 41 (1984). The decision of the state courts on a state-law issue is binding

 on a federal court. See Wainwright v. Goode, 464 U.S. 78, 84 (1983). The trial court’s

 determination that the entrapment by estoppel defense has no merit, therefore, conclusively

 resolves that issue.

                Moreover, in conclusively resolving that state-law issue, the trial court necessarily

 resolved the ineffective assistance claim as well. “Omitting meritless arguments is neither

 professionally unreasonable nor prejudicial.” Coley v. Bagley, 706 F.3d 741, 752 (6th Cir. 2013).

 Therefore, if the entrapment by estoppel claim is meritless, any claim that counsel failed to raise

 the defense is necessarily meritless as well.

                Petitioner has not shown that the trial court’s resolution of this ineffective

 assistance claim is founded upon factual determinations that are unreasonable on this record. In

 fact, the trial court’s factual determinations are eminently reasonable. Moreover, Petitioner has

 failed to show that the state court’s determinations (1) that her trial counsel was not ineffective for

 failing to raise the entrapment by estoppel defense and (2) that her appellate counsel was not

 ineffective for failing to raise trial counsel’s failure to raise the entrapment by estoppel defense,

 are contrary to, or an unreasonable application of clearly established federal law. Accordingly,

 Petitioner is not entitled to habeas relief on these claims.

                B.      Failure to object to pre-deliberation juror discussion (habeas
                        issue III)

                At the time of Petitioner’s trial, the Michigan Supreme Court had adopted a pilot

 project to study the effects of certain jury reform proposals. One of the participant judges was St.

 Joseph County Circuit Court Judge Paul E. Stutesman, Petitioner’s trial judge. The pilot program

 permitted jurors to pose questions to the witnesses and, when all of the jurors were present during


                                                   14
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4758 Filed 01/31/20 Page 15 of 23




 trial breaks, to discuss the evidence even before the close of proofs. Mich. Admin. Order 2008-2.

 Judge Stutesman employed both innovations during Petitioner’s trial.4

                   Petitioner challenged the constitutionality of both practices on direct appeal.

 Nonetheless, in setting out her habeas claim she contests only the practice of permitting

 predeliberation discussion. Looking beyond the statement of her habeas issue to her argument,

 however, she also challenges the practice of permitting the jurors to pose questions to the

 witnesses. But, she does not challenge the constitutionality of the practices directly. Instead, she

 claims her trial counsel rendered ineffective assistance because he did not challenge the practices

 and, further, her appellate counsel rendered ineffective assistance because he did not challenge the

 practice of predeliberation discussion on direct appeal.5

                   Petitioner’s claim that appellate counsel was ineffective for failing to raise the issue

 of predeliberation discussion is plainly frivolous. Appellate counsel challenged the practice in a

 supplemental brief on appeal. (Pet’r’s Supp. Br., ECF No. 8-38, PageID.3953-3962.) Petitioner’s

 claim that trial counsel did not challenge these practices, however, is accurate. Whether or not

 counsel’s decision to forego those objections was professionally reasonable, Petitioner cannot

 show any prejudice from the decision.

                   The Michigan Court of Appeals considered, and rejected, both challenges. With

 regard to counsel’s challenge to the practice of permitting the jurors to prepare questions for the

 witnesses, the court stated:

          Defendants’ trial was conducted in accordance with Supreme Court Administrative
          Order No. 2008-2, which authorized several trial courts to implement a pilot project


 4
   It is noteworthy that the State of Michigan did not end up adopting all of the innovations. Although jurore
 predeliberation discussion was eventually adopted, it was adopted only for civil trials. (Mich. June 29, 2011, Order,
 ECF No. 8-38, PageID.3981-4001.)
 5
  Appellate counsel challenged the practice of permitting jurors to ask questions of the witnesses in Petitioner’s initial
 brief on appeal. (Pet’r’s Appeal Br., ECF No. 8-38, PageID.3749-3751.)

                                                           15
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4759 Filed 01/31/20 Page 16 of 23




        to study the effects of a jury-reform proposal. One aspect of AO 2008-2 provided
        for juror questions:

             The court may permit the jurors to ask questions of witnesses. If the court
             permits jurors to ask questions, it must employ a procedure that ensures
             that such questions are addressed to the witnesses by the court itself, that
             inappropriate questions are not asked, and that the parties have an
             opportunity outside the hearing of the jury to object to the questions. The
             court shall inform the jurors of the procedures to be followed for
             submitting questions to witnesses.

        In addition, at the time of defendants’ trial, MCR 6.414(E) permitted jurors to ask
        questions of witnesses.

        Marsha recognizes our Supreme Court, in People v Heard, 388 Mich 182, 187-188;
        200 NW2d 73 (1972), permitted trial courts, in their discretion, to allow jurors to
        ask questions of witnesses. But, relying on State v Costello, 646 NW2d 204 (Minn,
        2002), where the Minnesota Supreme Court prohibited the practice of allowing
        jurors to question witnesses in a criminal trial, Marsha asserts that the practice of
        allowing jurors to submit questions to witnesses should stop. However, we are
        bound by our Supreme Court’s statement in Heard, 388 Mich at 187-188, that the
        questioning of witnesses by jurors is within the sound discretion of the trial court.
        See People v Metamora Water Serv, Inc, 276 Mich App 376, 387-388; 741 NW2d
        61 (2007) (“It is the duty of the Supreme Court to overrule or modify
        caselaw . . . and the Court of Appeals and the lower courts are bound by the
        precedent established by the Supreme Court until it takes such action.”). Because
        Marsha does not claim that the trial court failed to utilize a procedure, as required
        by AO 2008-2, that ensured inappropriate questions would not be asked and
        because she does not claim that any question submitted by a juror and actually
        asked was improper, she has not established plain error affecting her substantial
        rights. Carines, 460 Mich at 763. Accordingly, we reject Marsha’s claim that the
        trial court violated her due process right to a fair and impartial jury when it allowed
        the jurors to submit questions to be asked of witnesses.

 (Mich. Ct. App. Op., ECF No. 8-38, PageID.3708) (footnote omitted). With regard to the practice

 of permitting predeliberation discussion of the evidence, the court stated:

        We acknowledge that the trial court’s instruction to the jurors, pursuant to
        AO 2008-2, that they could discuss the evidence during trial recesses, was
        contrary to Michigan legal precedent. See People v Hunter, 370 Mich 262,
        269; 121 NW2d 442 (1963) (“It seems to us clear beyond any doubt that jurors
        should not be encouraged to discuss evidence they have heard and seen during the
        course of trial until all of the evidence has been introduced, the arguments to the
        jury made and the jury charged by the court . . . .”). However, pursuant to AO
        2008-2, the trial court was authorized to instruct the jury as it did.


                                                  16
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4760 Filed 01/31/20 Page 17 of 23




        While the trial court instructed the jurors that they could discuss the evidence during
        trial recesses if they were all present, it also emphasized that such discussions were
        “to be considered tentative pending final presentation of all evidence, instructions,
        and arguments,” and that the jurors were to keep “an open mind” and not to “decide
        the case until [they had] heard all the evidence, instructions of law, and arguments
        of Counsel.” The trial court further instructed the jurors that defendants did not
        have to prove their innocence and that the prosecutor was required to prove the
        elements of the charged crimes beyond a reasonable doubt. Marsha claims that
        because the jurors submitted more than 200 questions to be asked of witnesses
        during trial, it is “highly likely” that the jurors failed to keep their pre-deliberation
        discussions tentative. However, jurors are presumed to follow their instructions,
        People v Graves, 458 Mich 476, 486; 581 NW2d 229 (1998), and there is no
        indication on the record that the jurors failed to heed their instructions.
        Accordingly, we hold that the trial court’s instructions were sufficient to protect
        Marsha’s right to a fair and impartial jury. There was no plain error affecting
        Marsha’s substantial rights. Carines, 460 Mich at 763.

 (Mich. Ct. App. Op., ECF No. 8-38, PageID.3709.)

                This Court must defer to the Michigan Court of Appeals resolution of Petitioner’s

 constitutional challenges unless the state court’s determinations are contrary to, or an unreasonable

 application of clearly established federal law. The Sixth Circuit has recognized that “[t]he

 Supreme Court has not entertained a case involving premature deliberations.” Middlebrook v.

 Napel, 698 F.3d 906, 910 (6th Cir. 2012). Similarly, the Sixth Circuit has concluded that there are

 no “Supreme Court decision[s] . . . holding that juror questioning violates the Sixth or Fourteenth

 Amendments.” Slaughter v. Parker, 450 F.3d 224, 236 (6th Cir. 2006). For that reason, allowing

 these practices in Petitioner’s case could not be contrary to, or an unreasonable application of,

 clearly established federal law.

                Where the Michigan Supreme Court had adopted a pilot program that included juror

 questions and permitted predeliberation juror discussion of evidence, where the trial judge had

 agreed to participate in that pilot program, and where the court of appeals ultimately concluded

 that those practices were constitutional, Petitioner cannot show that the result would have been

 any different if counsel had raised the constitutional objections. If counsel had objected to the


                                                   17
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4761 Filed 01/31/20 Page 18 of 23




 constitutionality of the practices, the objection would have been overruled as meritless. “Omitting

 meritless arguments is neither professionally unreasonable nor prejudicial.” Coley, 706 F.3d at

 752. Therefore, Petitioner has failed to show that her trial or appellate counsel rendered ineffective

 assistance by failing to challenge the constitutionality of juror questions or predeliberation juror

 discussion of the evidence and she is not entitled to habeas relief on this claim.

                         B.     Confrontation of Gustavo Pop

                  Finally, Petitioner contends that her trial counsel rendered constitutionally

 ineffective assistance by failing to object to the presentation of Gustavo Pop’s testimony by a DVD

 of his preliminary examination testimony. Although the DVD is not part of the record in this

 Court, the Respondent filed the preliminary examination transcript. (Prelim. Exam. Tr. I, ECF No.

 8-2.) Fireman Pop’s testimony was brief. (Id., PageID.420-429.) Most of Pop’s testimony was

 cross-examination by Petitioner’s trial counsel. (Id., PageID.423-429.) Pop and his partner

 attempted to enter Calista’s bedroom, climbing a ladder to the second-floor window. Initially the

 room was too hot. They were able to cool it down sufficiently with a hose to enter. Visibility was

 limited. Pop located Calista by feel. He tried to remove her. He was able to get his hands

 underneath her, but could not lift her. At that time, Pop could not discern why he was unable to

 lift Calista; but, recognizing that Calista was already dead, she was left in the room for the

 investigation.

                  Petitioner contends the admission of Pop’s testimony violated her rights under the

 Confrontation Clause. The Confrontation Clause of the Sixth Amendment gives the accused the

 right “to be confronted with the witnesses against him.” U.S. Const., Am. VI; Pointer v. Texas,

 380 U.S. 400, 403-05 (1965) (applying the guarantee to the states through the Fourteenth

 Amendment). “The central concern of the Confrontation Clause is to ensure the reliability of the

 evidence against a criminal defendant by subjecting it to rigorous testing in the context of an
                                                  18
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4762 Filed 01/31/20 Page 19 of 23




 adversary proceeding before the trier of fact.” Maryland v. Craig, 497 U.S. 836, 845 (1990). The

 Confrontation Clause therefore prohibits the admission of an out-of-court testimonial statement at

 a criminal trial unless the witness is unavailable to testify and the defendant had a prior opportunity

 for cross-examination. Crawford v. Washington, 541 U.S. 36, 59 (2004).

                Petitioner did not raise this issue on direct appeal, but her husband did. The

 Michigan Court of Appeals resolved his claim as follows:

        Anthony argues that the admission of the preliminary examination testimony of
        Gustavo Pop, one of the firemen who responded to the fire, violated his right of
        confrontation because he never had an adequate opportunity to cross-examine Pop.
        Defense counsel, however, stipulated to the admission of Pop’s preliminary
        examination testimony. A “[d]efendant may not assign error on appeal to
        something that his own counsel deemed proper at trial.” People v Barclay, 208
        Mich App 670, 673; 528 NW2d 842 (1995). Accordingly, Anthony is precluded
        from arguing on appeal that the admission of Pop’s preliminary examination
        testimony violated his right of confrontation.

        However, Anthony claims that defense counsel was ineffective for stipulating to
        the admission of Pop’s preliminary examination testimony. The Confrontation
        Clause bars the admission of testimonial statements of a witness who does not
        testify at trial unless the witness was unavailable to testify, and the defendant had a
        prior and adequate opportunity to cross-examine the witness. Crawford, 541 US at
        57, 68. Testimonial statements include testimony given at a preliminary
        examination. Id. at 68. Anthony does not dispute that Pop was unavailable for trial
        and that he had an opportunity to cross-examine Pop at the preliminary
        examination. He claims that because the preliminary examination occurred more
        than one year before trial and because a different standard of proof is employed at
        a preliminary examination than at trial, he did not have an adequate opportunity to
        cross-examine Pop. The purpose of a preliminary examination is to determine
        whether a crime has been committed and, if so, whether there is probable cause to
        believe that the defendant committed the crime. People v Henderson, 282 Mich
        App 307, 312; 765 NW2d 619 (2009). Admittedly, the standard of proof at a
        preliminary examination is lower than the standard of proof at trial. See id.
        However, because the purpose of the preliminary examination was to establish
        whether there was evidence that Anthony committed the charged offenses, Anthony
        had an adequate opportunity to confront Pop at the preliminary examination.
        Accordingly, any objection by defense counsel to the preliminary examination
        testimony of Pop would have been futile. Counsel was not ineffective for failing
        to make a futile objection. Fike, 228 Mich App at 182. Defense counsel’s
        performance in stipulating to the admission of Pop’s preliminary examination
        testimony did not fall below objective standards of reasonableness.


                                                   19
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4763 Filed 01/31/20 Page 20 of 23




 (Mich. Ct. App. Op., ECF No. 8-38, PageID.3715-3716.)

                Petitioner raised the issue for the first time in her first motion for relief from

 judgment. (Mot. for Relief from J., ECF No. 8-32.) She basically copied the issue as her husband

 had raised it on direct appeal. Her husband had pointed out that his counsel did not cross-examine

 Pop at the preliminary examination. In repeating her husband’s issue, Petitioner repeats that

 claim—asserting that her counsel did not cross-examine Pop. In Petitioner’s case, however, that

 assertion is plainly false. Most of Pop’s testimony was cross-examination by Petitioner’s trial

 counsel. (Prelim. Exam. Tr. I, ECF No. 8-2, PageID.423-429)

                The trial court refused to consider the issue because the issue had been raised on

 direct appeal and decided. The issue was raised by Petitioner’s husband and decided against him—

 it was not decided against Petitioner. Nonetheless, the court of appeals and the supreme court

 upheld the trial court’s rejection of the claim.

                The best explanation of Pop’s absence from the trial appears in the prosecutor’s

 opening argument:

        Gustavo Pop. You see it says DVD. Gustavo Pop is a firefighter for the Centreville
        Fire Department. He was the first person inside of the house when the fire was
        happening.

        Unfortunately—He was able to testify at the preliminary examination when we had
        it. He’s in the military, and he’s stationed, I believe, in Texas; so he was not able
        to come. Had we brought him back here, the training that he’s involved in would
        have—He would have had to stop and then go back and start it all over again.

        So Mr. Bland, Mr. Bush, and I talked about it, and they agreed we’re just going to
        play the DVD of his testimony for you from the preliminary examination. So just
        because it’s on a DVD doesn’t mean that it’s not the same evidence as if he were
        sitting right here today. It’s just—That’s why you’re going to see a DVD.

 (Trial Tr. II, ECF No. 8-15, PageID.1498.) Petitioner does not argue that the admission of Pop’s

 preliminary examination testimony was improper because Pop was not unavailable. Instead, she

 focuses on preliminary examination testimony as not offering a sufficient opportunity for cross-

                                                    20
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4764 Filed 01/31/20 Page 21 of 23




 examination to overcome the confrontation problem. The court of appeals disagreed, reasoning

 that Petitioner’s husband “had an adequate opportunity to confront Pop at the preliminary

 examination. (Mich. Ct. App. Op., ECF No. 8-38, PageID.3716.) For that reason, the court of

 appeals concluded that any objection would have been futile.

                 The Sixth Circuit has noted that there exists “some question whether a preliminary

 hearing necessarily offers an adequate prior opportunity for cross-examination for Confrontation

 Clause purposes.” Al-Timimi v. Jackson, 379 F. App’x 435, 437-38 (6th Cir. 2010) (citing, inter

 alia, Vasquez v. Jones, 496 F.3d 564, 577 (6th Cir. 2007) (doubting whether “the opportunity to

 question a witness at a preliminary examination hearing satisfies the pre-Crawford understanding

 of the Confrontation Clause’s guarantee of an opportunity for effective cross-examination”)

 (internal quotation marks omitted)). But the Supreme Court has never held that a defendant is

 denied his rights under the Confrontation Clause when a witness is unavailable at trial and the

 court admits the witness’s preliminary examination testimony. Id., at 438. As a result, in the

 context of a federal court sitting on habeas review, the Sixth Circuit has concluded that a state

 court’s determination that testimony from the preliminary examination was properly admitted was

 not an unreasonable application of clearly established Supreme Court precedent. Id. at 438-40;

 see also Williams v. Bauman, 759 F.3d 630, 636 (6th Cir. 2014) (citing Al-Timimi with approval

 and upholding on habeas review the admission of testimony from the petitioner’s own preliminary

 examination).

                 This Court must defer to the state court of appeals’ determination that the admission

 of Pop’s preliminary examination testimony did not violate confrontation rights because it is not

 contrary to, or an unreasonable application of, clearly established federal law. That reasonable

 application of Crawford, in turn, has precisely the effect the court of appeals identified: it renders



                                                  21
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4765 Filed 01/31/20 Page 22 of 23




 a confrontation objection to the admission of the preliminary examination testimony futile.

 Counsel’s failure to raise a meritless issue does not constitute ineffective assistance. See Sutton v.

 Bell, 645 F.3d 752, 755 (6th Cir. 2011) (“Given the prejudice requirement, ‘counsel cannot be

 ineffective for a failure to raise an issue that lacks merit.’”). Accordingly, Petitioner is not entitled

 to habeas relief on her final claim.

                                     Certificate of Appealability

                 Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

 appealability should be granted. A certificate should issue if Petitioner has demonstrated a

 “substantial showing of a denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). The Sixth

 Circuit Court of Appeals has disapproved issuance of blanket denials of a certificate of

 appealability. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001) (per curiam). Rather, the district

 court must “engage in a reasoned assessment of each claim” to determine whether a certificate is

 warranted. Id. Each issue must be considered under the standards set forth by the Supreme Court

 in Slack v. McDaniel, 529 U.S. 473 (2000). Murphy, 263 F.3d at 467. Consequently, I have

 examined each of Petitioner’s claims under the Slack standard. Under Slack, 529 U.S. at 484, to

 warrant a grant of the certificate, “[t]he petitioner must demonstrate that reasonable jurists would

 find the district court’s assessment of the constitutional claims debatable or wrong.” Id. “A

 petitioner satisfies this standard by demonstrating that . . . jurists could conclude the issues

 presented are adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell, 537

 U.S. 322, 327 (2003). In applying this standard, the Court may not conduct a full merits review,

 but must limit its examination to a threshold inquiry into the underlying merit of Petitioner’s

 claims. Id.




                                                    22
Case 1:17-cv-01080-PLM-RSK ECF No. 12, PageID.4766 Filed 01/31/20 Page 23 of 23




                 I find that reasonable jurists could not conclude that this Court’s dismissal of

 Petitioner’s claims would be debatable or wrong. Therefore, I recommend that the Court deny

 Petitioner a certificate of appealability.

                 Moreover, although I conclude that Petitioner has failed to demonstrate that he is

 in custody in violation of the constitution and has failed to make a substantial showing of a denial

 of a constitutional right, I would not conclude that any issue Petitioner might raise on appeal would

 be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

                                      Recommended Disposition

                 For the foregoing reasons, I recommend that the habeas corpus petition be denied.

 I further recommend that a certificate of appealability be denied. Finally, I recommend that the

 Court not certify that an appeal would not be taken in good faith.



 Dated:    January 31, 2020                            /s/ Ray Kent
                                                       Ray Kent
                                                       United States Magistrate Judge


                                       NOTICE TO PARTIES

 Any objections to this Report and Recommendation must be filed and served within 14 days of
 service of this notice on you. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b). All objections and
 responses to objections are governed by W.D. Mich. LCivR 72.3(b). Failure to file timely
 objections may constitute a waiver of any further right of appeal. United States v. Walters, 638
 F.2d 947 (6th Cir. 1981); see Thomas v. Arn, 474 U.S. 140 (1985).




                                                  23
